Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s amendment filed on 6/2/2021
Claims 6, 7, 16 and 17 have been cancelled
Claims 1-5, 8-15 and 18-21 have been submitted for examination
Claims  1-5, 8-15 and 18-21 have been allowed
Allowable Subject Matter
1.	Claims 1-5, 8-15 and 18-21 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to performing error correcting code processing on data may include: performing redundancy storage on the data in a manner of ECC memory, and when 
read/write operation is executed, automatically performing ECC processing by the ECC memory. 
In some examples, the replica redundancy processing may include simultaneously backuping N replicas, where Nis a positive integer greater than or equal to 2. 
In some examples, performing replica redundancy processing on the important bits of the data may include: when a read operation is executed, for the important bits, the raw data and N backed-up data which are consistent are simultaneously read, in case of data inconsistency, determining N backed-up data as finally read data, and simultaneously modifying the (N+1)th inconsistent data, when the write operation is executed, simultaneously writing back the important bits to N backed-up addresses, and ensuring that the data in the raw data is consistent with the N backed-up data. n some examples, dividing the data into the M importance ranks may include dividing the data according to at least one of a size of the data, an 


The prior art of record for example White teaches interleaving information units in order to provide improved error control. A communication device codes the information units, subdivides the coded information units into multiple subsets, reorders each of the multiple subsets, and interlaces the multiple reordered subsets to produce a set of interleaved coded information units. By reordering and interlacing the subsets, the impact of burst errors is diminished and the coded information units are formatted to take advantage of the different levels of error protection provided to the various bits underlying a symbol assigned by a symbol mapper.

However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A data redundancy method comprising: dividing data into one or more importance ranks; extracting an important bit of each piece of data in each of the one or more importance ranks; and performing data redundancy processing on the important bit, wherein the dividing data into the M importance ranks includes dividing the data according to at least one of a size of the data, an absolute value of the data, a type of the data, a read operation frequency of the data, and a write operation frequency of the data, and wherein the data includes neural network parameters, the importance ranks are divided according to absolute values of the neural network parameters, and multiple threshold values TO, T1, T2, ..., and TM are set in a descending order, and when an absolute value D of a neural network parameter meets Ti-1>D>Ti, data corresponding to the neural network parameter is classified into the ith importance rank, wherein i=1, 2, ..., M, and TO, T1, T2, ..., and TM are all real numbers, and TO>T1>T2>--->TM;0.”.
	Claims 2-5 and 8-10 depend from claim 1, are also allowable.
	Claims 11 and 21 are allowable for the same reasons as per Claim 1.
	Claims 12-15 and 18-20 depend from claim 11, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112